Citation Nr: 0738019	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-23 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2007.  In 
addition to the issues listed above, the veteran also 
appealed the issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD), coronary artery 
disease (CAD), and scrap metal in the lungs and body.  Those 
issues were certified to the Board; however, the veteran 
withdrew these three issues at the time of the March 2007 
Board hearing.  As such, the Board will not address those 
issues.  


REMAND

The veteran is claiming that he was exposed to mortar attacks 
and loud artillery while serving in the signal corps in the 
Republic of Vietnam.  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran testified that his hearing was normal at his 
entry into service but that his hearing acuity had begun to 
deteriorate at his separation from service.  The veteran's 
representative noted that the veteran was an E-5 when he 
separated from service and that his audiogram showed that the 
veteran's hearing had begun to deteriorate at that time.  

The veteran's service medical records (SMRs) include his 
April 1966 entrance examination and his April 1969 separation 
examination.  The April 1966 entrance examination included 
audiometric findings which revealed normal acuity.  The April 
1969 separation examination did not include any audiometric 
findings on the report of medical examination.  Two undated 
and un-interpreted audiograms were included in the SMRs.  One 
of the audiograms indicates that the veteran was an E-5 and 
appears to show a decrease in hearing acuity when compared 
with the other un-interpreted and undated audiogram which is 
presumably what the April 1966 audiometric findings were 
based upon.  

VA outpatient treatment reports associated with the claims 
file include audiometric consultations dated in September 
2002 and December 2004.  The September 2002 entry noted that 
the veteran reported hearing loss and tinnitus since service.  
The examiner diagnosed the veteran with bilateral 
sensorineural hearing loss but no audiometric findings were 
reported.  The December 2004 entry included audiometric 
findings and the examiner said that the audiogram revealed no 
significant change in the veteran's hearing acuity when 
compared with the results of September 2002 results.  The 
examiner said the veteran had long-standing high frequency 
sensorineural hearing loss bilaterally.  Neither examiner 
provided a medical nexus opinion regarding the etiology of 
the veteran's hearing loss and tinnitus.  Consequently, the 
veteran should be afforded a VA audiological examination in 
order to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his hearing loss and tinnitus 
claims.  The Board is specifically 
interested in audiometric results 
obtained at the September 2002 
audiological consultation at VA.  
With any necessary authorization 
from the veteran, attempt to obtain 
and associate with the claims file 
any medical records identified by 
the veteran that have not been 
secured previously.

2.  The veteran should be afforded a 
VA audiological examination for 
compensation purposes.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should interpret the audiograms of 
record.  Audiological testing should 
be conducted, including speech 
discrimination.  The examiner should 
provide an opinion as to the medical 
probabilities that any impairment of 
hearing acuity is traceable to the 
veteran's period of military 
service.  The examiner is also 
requested to provide an opinion 
regarding the veteran's tinnitus 
using the same standard.  A complete 
rationale for each opinion expressed 
must be provided.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the examination 
report to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

